263 So. 2d 294 (1972)
Ronald Edward WETHERINGTON, Appellant,
v.
The STATE of Florida, Appellee.
No. 71-1385.
District Court of Appeal of Florida, Third District.
June 13, 1972.
Nathaniel L. Barone, Jr., and Carling H. Stedman, Miami, for appellant.
Robert L. Shevin, Atty. Gen., and Arnold R. Ginsberg, Asst. Atty. Gen., and Barry J. Clyman, Legal Intern, for appellee.
Before CHARLES CARROLL, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The appellant was convicted of breaking and entering a dwelling with intent to commit grand larceny. His contention on this appeal therefrom is insufficiency of the evidence to support the conviction.
As stated by this court in Crum v. State, Fla.App. 1965, 172 So. 2d 24, 25, a judgment of conviction comes to this court with a presumption of correctness; a claim of insufficiency of the evidence will not prevail where examination of the record *295 reveals there was substantial competent evidence to support the verdict and judgment, with due regard given to the quantum of proof required in such a case; and in so considering the evidence the appellate court is entitled to accept, in favor of the judgment, inferences reasonably to be drawn from the evidence which support the charge.
Conflicts in evidence, and that it may have been susceptible of differing inferences and presented the trier of the facts with questions as to credibility of witnesses and weight to be given to testimony and other evidence presented, will not establish insufficiency of the evidence to sustain a judgment of conviction when the record discloses there was competent substantial evidence sufficient in law for its support.
Having due regard for those principles, this court upon examination of the record holds the contention of the appellant of insufficiency of the evidence in this case is without merit. No useful purpose would be served by restating the evidence presented at trial.
The judgment is affirmed.